Citation Nr: 0802794	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-34 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD). 

4.  Entitlement to service connection for ulcers.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post-traumatic stress 
disorder (PTSD) prior to August 5, 2005.

6.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD on and after August 5, 2005.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in January and February 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

In November 2005, the RO increased the evaluation for the 
veteran's PTSD to 30 percent.  As that award was not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  There is no competent medical evidence that relates 
bilateral hearing loss to service.

2.  There is no competent medical evidence that relates 
tinnitus to service. 

3.  There is no competent medical evidence of a current 
diagnosis of GERD.

4.  There is no competent medical evidence of a current 
diagnosis of peptic ulcers.

5.  Prior to August 5, 2005, the veteran's service-connected 
PTSD was manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as distressing recollections of combat; 
nightmares; detachment; chronic sleep impairment; 
irritability, and Global Assessment of Functioning (GAF) 
score of 50.

6.  Prior to August 5, 2005, there was no evidence of PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work relationships.  

7.  On and after August 5, 2005, the veteran's service-
connected PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: increased anxiety; flashbacks; disturbed 
sleep; depression; irritability; suppressed anger; vigilance; 
startle reactions to work and a GAF of 45.

8.  The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2007). 

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).   

3.  GERD was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007). 

4.  Peptic ulcers were not incurred in, or aggravated by, 
active military service, nor may peptic ulcers be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.385 (2007). 

5.  Resolving all reasonable doubt in favor of the veteran, 
prior to August 5, 2005, the criteria for a 30 percent 
disability rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, Diagnostic Code 
9411 (2007).

6.  Resolving all reasonable doubt in favor of the veteran, 
on and after August 5, 2005, the criteria for a 50 percent 
disability rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.130, Diagnostic Code 
9411 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, Dingess notice was provided in March 2006.

Here, VA's duty to notify was satisfied by way of letters 
sent to the appellant in July 2004 and April 2005 that fully 
addressed all four notice elements and were sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims, and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The duty to assist a claimant includes obtaining an 
examination and medical opinion when necessary to make an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court discussed the steps to be taken in 
determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

In this case, as to evidence of a current disability of GERD 
and peptic ulcers, there is no competent medical evidence 
that the veteran has GERD or peptic ulcers.  VA treatment 
records of June and October 2005 only note that the veteran 
had a past medical history of GERD and peptic ulcers, but do 
not show any objective medical evidence of clinical current 
diagnoses.  Therefore, without current diagnoses, no VA 
examination with medical nexus opinion is required for either 
GERD or peptic ulcers under McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from the Chattanooga VA Outpatient Clinic.  
The appellant was afforded VA medical examinations in August 
2004 for PTSD, and in February 2005 for hearing loss and 
tinnitus.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, such as organic 
diseases of the nervous system, including hearing loss, and 
pepic ulcers may also be established on a presumptive basis 
by showing that they manifested to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Service Connection for Bilateral Hearing Loss

The appellant contends that he incurred bilateral hearing 
loss beginning in 1970 when he served with the United States 
Marine Corps as a jet engine mechanic or helicopter gunner in 
Vietnam, and that the military had provided no ear 
protection.  He contends that his current hearing loss is 
related to service.   

Service personnel records show that the veteran's military 
occupational specialty was a helicopter mechanic, that he had 
foreign and or sea service for one year, and was trained as a 
mechanic, aviation machinist's mate, and in power plants with 
related systems.  Service medical records are negative for 
any complaints, findings, diagnosis, or treatment of ear 
pathology or bilateral hearing loss.  The service separation 
examination report dated in January 1972 reflects no hearing 
loss in either ear.

Although the requirements for service connection for hearing 
loss as defined in 
38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted, the facts in this case differ from those in Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  In Ledford the 
appellant had impaired hearing loss upon separation from 
service, although not a "diagnoses of defective hearing for 
VA purposes." Ledford, 3 Vet. App. at 88.  In this case, the 
evidence does not show impaired hearing loss upon separation 
in January 1972, as the audiometric test administered upon 
separation reveals normal hearing.

The Court has also held that 38 C.F.R. § 3.385 does not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 
5 Vet. App. at 159-60.  However, as distinguished from the 
facts in Hensley, in this veteran's case there is no evidence 
of worsening of hearing loss in service.  The clinical 
measures of the audiometric test were both normal at service 
entrance and service separation.

A VA audiological examination of February 2005 revealed the 
veteran complained of difficulty in understanding in the 
presence of competing noise and that he had significant 
occupational noise exposure for 33 years working in the 
railroad business.  

On the VA audiological evaluation in February 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
45
LEFT
20
20
25
50
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
Although these results indicate current mild bilateral 
hearing loss, the examiner noted that the veteran had normal 
bilateral hearing upon service entrance examination, even 
though there was a shift in thresholds noted from entrance to 
separation examinations, his hearing thresholds were still 
within the range of normal hearing, and no disability from 
hearing loss was noted.  Therefore, the examiner opined that 
it is not likely the veteran's current hearing loss is a 
result of military noise exposure.

In this case, in addition to the absence of evidence of in-
service bilateral hearing loss, and the absence of evidence 
of worsening of hearing during service, the evidence is 
negative for post-service complaints, treatment, or findings 
regarding hearing loss until 2004, which is, notably, almost 
33 years after service separation.  Furthermore, there is no 
evidence of hearing loss manifesting to a compensable degree 
within a year of service.  For this reason, service 
connection for sensorineural hearing loss as a presumptive 
disease is not warranted.  38 C.F.R. 3.307(a)(3).

The evidence weighing in favor of the veteran's claim 
consists of the veteran's recent assertions since July 2004 
that he incurred bilateral hearing loss in service in 1970, 
and now has hearing loss.  The evidence weighing against the 
veteran's claim includes the evidence of his 33 years of 
noise exposure in his civilian occupation in the railroad 
business; the absence of service medical record evidence of 
complaints, findings, or treatment for bilateral hearing 
loss; the service separation examination report showing 
normal clinical findings of hearing; and the absence of post-
service evidence of any complaints, findings, or treatment 
for hearing loss until his claim, nearly 32 years after 
service.  

After a review of all the evidence of record, the Board finds 
that the in-service and post-service evidence, which includes 
the absence of complaints or treatment sought by the veteran 
and normal clinical findings, is more probative of alleged 
in-service bilateral hearing loss, because the evidence is 
more contemporaneous to service from February 1968 until 
February 1972 and is based on clinical findings in service, 
rather than the current recollections rendered nearly 32 
years after service.  The Board finds it is more likely that 
the veteran's bilateral hearing loss was incurred during the 
33 years he worked in the railroad business.  The Board finds 
that the veteran did not incur any in-service bilateral 
hearing loss.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for bilateral 
hearing loss, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection for Tinnitus

The appellant contends that he incurred tinnitus beginning in 
1970 when he served with the United States Marine Corps as a 
jet engine mechanic or helicopter gunner in Vietnam, and that 
the military had provided no ear protection.  He contends 
that his current tinnitus is related to service.   

As above, service personnel records show that the veteran's 
military occupational specialty was a helicopter mechanic, 
that he had foreign and or sea service for one year, and was 
trained as a mechanic, aviation machinist's mate, and in 
power plants with related systems.  However, service medical 
records are negative for any complaints, findings, treatment 
or diagnoses of ear pathology, disease or tinnitus.

The VA audiological examination of February 2005 noted that 
the veteran reported the onset of tinnitus in the late 1970s 
or early 1980s, that it was bilateral and gradual in onset 
with frequency of 2 to 3 times per week and a duration of one 
minute to 2 to 3 hours per episode.  The examiner stated that 
it was not possible to speculate on the etiology of the 
tinnitus as it began well after discharge from the military.

In this case, in addition to the absence of in-service 
tinnitus, the evidence is negative for post-service 
complaints, treatment, or findings until many years after 
service.  This favors a finding that tinnitus was not 
incurred in service.

The evidence weighing in favor of the veteran's claim 
consists of the veteran's recent assertions since July 2004 
that he incurred tinnitus in service, and now has tinnitus.  
The evidence weighing against the veteran's claim includes 
his 33 year civilian occupation in the railroad business; the 
absence of service medical record evidence of complaints, 
findings, or treatment for tinnitus; the service separation 
examination report showing no complaints of tinnitus, and the 
absence of post-service evidence of any complaints, findings, 
or treatment for tinnitus until his claim, nearly 32 years 
after service.  

After a review of all the evidence of record, the Board finds 
that the in-service and post-service evidence, which includes 
the absence of complaints or treatment sought by the veteran 
and normal clinical findings, is more probative of alleged 
in-service tinnitus, because the evidence is more 
contemporaneous to service from February 1968 until February 
1972 than the current recollections of in-service tinnitus 
rendered nearly 32 years after service, is based on clinical 
findings in service.  The Board finds it is more likely that 
the veteran's tinnitus was incurred during the 33 years he 
worked in the railroad business.  For these reasons, the 
Board finds that the veteran did not incur in-service 
tinnitus.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for tinnitus, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert, supra.


Service Connection for GERD

The veteran contends that he has GERD which was caused by his 
service.  While the evidence establishes that the veteran may 
have had GERD in service, according to service medical 
records of March 1971, the weight of the evidence does not 
establish a current disability of GERD.  The Board finds the 
veteran's lack of in-service and post-service GERD history 
and treatment to be probative evidence of the non-existence 
of current GERD, and outweighs the general implicit 
contention that he now has GERD.    

Other than the appellant's July 2004 compensation application 
that notes that he experiences GERD, his records are silent 
for evidence of a current diagnosis of GERD.  There is 
otherwise no VA or private medical evidence of record to show 
any current complaints of GERD.  Where the evidence fails to 
show a current diagnosis of GERD, service connection must be 
denied, see Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  For these reasons, the Board finds that the weight 
of the competent medical evidence of record demonstrates that 
the veteran does not currently have diagnosed disability of 
GERD.    

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claim for service 
connection for GERD, and that no reasonable possibility 
exists that further assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a)(2).  For these reasons, 
the claim for service 
connection for GERD must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Service Connection for Peptic Ulcers

The veteran contends that he has peptic ulcers which were 
caused by his service.  While the evidence establishes that 
the veteran may have had peptic ulcers in service, according 
to service medical records of March 1971, the weight of the 
evidence does not establish a current diagnosis of peptic 
ulcers.  The Board finds the veteran's lack of post-service 
peptic ulcer history and treatment to be probative evidence 
of the non-existence of current peptic ulcers, and outweighs 
the general implicit contention that he now has peptic 
ulcers. 

Other than the appellant's July 2004 compensation application 
that notes that he experiences peptic ulcers, his records are 
silent for evidence of a current disability of peptic ulcers.  
There is otherwise no VA or private medical evidence of 
record to show any current complaints of peptic ulcers.  
Where the evidence fails to show a current diagnosis of 
peptic ulcers, service connection must be denied, see 
Brammer, supra.  For these reasons, the Board finds that the 
weight of the competent medical evidence of record 
demonstrates that the veteran does not currently have 
diagnosed disability of peptic ulcers.  

Under the circumstances, the Board finds that a preponderance 
of the evidence is against the veteran's claim for service 
connection for peptic ulcers, and that no reasonable 
possibility exists that further assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  For 
these reasons, the claim for service 
connection for peptic ulcers must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert supra.

Initial Rating for PTSD

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  Because the 
present appeal arises from an initial rating decision, which 
established service connection and assigned an initial 
disability rating, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of staged ratings; that is, separate ratings 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD is rated as 10 percent disabling prior to 
August 5, 2005, and 30 percent disabling on August 5, 2005.  
Under 38 C.F.R. § 4.130, Diagnostic Code 9411, for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication, a 
10 percent rating is appropriate.  A 30 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events). 

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. 

A 70 percent evaluation is assigned if there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective relationships.

In VA examination reports, the veteran has been assigned GAF 
scores of 45 to 55. The Court has held that GAF scores 
reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 
41 to 50 indicates serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51 to 60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflict with peers or co-
workers).  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association (1994) 
(DSM-IV), p. 32; 38 C.F.R. §§ 4.125(a), 4.130.

VA treatment records show continued PTSD counseling and 
treatment between March and September 2004.  A VA examination 
of August 2004, with review of the claims file and related 
medical records, revealed that the veteran, employed for 30 
years in the railroad industry, had on-going distressing 
recollections of combat, nightmares, emotional reactivity and 
physiological reactivity upon exposure to events resembling 
trauma.  He also had irritability, significant sleep 
disturbance, feelings of isolation and detachment.  He felt 
distant from his wife and children, was a loner, without 
friends and did not belong to any organizations.  He had been 
close to assaulting another, and had been close to suicidal 
attempts.  The examiner found the veteran's orientation and 
memory intact, and described him as having chronic PTSD with 
symptom-exacerbation.  The examiner assigned a GAF score of 
50.  Vet Center treatment records of January 2005 indicate 
the veteran had appropriate speech, was oriented as to time, 
place and person, had normal memory with appropriate affect, 
and was relaxed at ease, and had fair judgment.  

The above medical evidence indicates that prior to August 5, 
2005, the veteran exhibited occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as depressed mood; and chronic sleep 
impairment.  Thus, resolving the benefit of the doubt in the 
veteran's favor, the Board finds that, under the current 
schedular criteria, the veteran's PTSD prior to August 5, 
2005, is productive of symptomatology that approximates a 30 
percent rating, and no more.

Regarding the disability rating on August 5, 2005, VA 
outpatient treatment records of August 8, 2005 reveal the 
veteran spent a great deal of time in bed when not working, 
had difficulty in making decisions, increased frequency of 
dreams and nightmares about Vietnam which interrupted his 
sleep, had a depressive mood, shallow but appropriate affect, 
no suicidal ideations, history of good judgment with limited 
insight, and assigned him a GAF score of 45.  A VA 
psychiatrist who examined the veteran on August 29, 2005 
reported that the veteran had increased anxiety, flashbacks, 
disturbed sleep, depression, irritability and suppressed 
anger.  There was mild anxiety and reactive depression but no 
suicidal ideation, hallucinations, delusions or 
disorganization.  His insight and judgment were less than 
fair, along with memory for recent, remote and recall being 
less than fair.  The physician assigned him a GAF score of 
55.  In October 2005, a VA psychologist noted the veteran had 
sleep problems, was feeling jittery and nervous, and had 
vigilance and startle reactions at work.  Thus, resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that, under the current schedular criteria, the veteran's 
PTSD on August 5, 2005, is productive of symptomatology that 
approximates a 50 percent rating, and no more.

The Board finds that there is no persuasive medical evidence 
of occupational and social impairment with deficiencies in 
most areas, such as work, family relations, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Thus, under the current rating criteria, a 70 
percent rating is not warranted for the veteran's PTSD on 
August 5, 2005.  

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's PTSD has resulted in frequent 
hospitalizations.  Further, the veteran's employment has not 
been negatively affected.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2005).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

The Board has also considered whether, under Fenderson, 
supra, a higher rating might be warranted for any period of 
time during the pendency of this appeal.  Fenderson, 12 Vet. 
App. 119.  But there is no evidence that the veteran's PTSD 
has been persistently more severe than the extent of 
disability contemplated under the assigned rating at any time 
during the period of this initial evaluation.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for GERD is denied.

Service connection for peptic ulcers is denied.

An initial disability rating of 30 percent for PTSD, prior to 
August 5, 2005, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

An initial disability rating of 50 percent for PTSD, on and 
after August 5, 2005, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


